Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of the 2nd day of
September, 2016 by and among (a) AmeriTeam Services, LLC, a Tennessee limited
liability company (the “Company”), (b) Team Health Holdings, Inc., a Delaware
corporation (“Holdings”), which hereby guarantees all of the payment obligations
of the Company under this Agreement, and (c) Leif Murphy (“Employee”).

WITNESSETH:

WHEREAS, the Company desires to employ Employee pursuant to the terms of this
Agreement, and Holdings desires to agree to the terms of such employment and the
other obligations of Holdings and the Company set forth herein, including the
issuance of certain equity awards of Holdings to Employee; and

WHEREAS, Employee desires to be so employed pursuant to the terms of this
Agreement; and

NOW, THEREFORE, based upon these premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree upon the terms and conditions of Employee’s employment
with the Company that are set forth herein,

1.       Effectiveness/Employment and Term.

1.1     This Agreement constitutes a binding obligation of the parties as of the
date hereof; provided that notwithstanding any other provision of this
Agreement, Employee shall commence employment on, and the operative provisions
of this Agreement shall become effective as soon as practicable on a date to be
mutually agreed upon by the parties, but in no event any later than October 1,
2016 (such employment commencement date, the “Commencement Date”).

1.2     The Company agrees to employ Employee and Employee agrees to be employed
by the Company pursuant to the terms of this Agreement as the President and
Chief Executive Officer (“CEO”) of the Company and of Holdings, reporting to the
Board of Directors of Holdings (the “Board”) to perform the duties assigned to
Employee by the Board. Employee shall remain employed pursuant to the terms of
this Agreement until such employment is terminated pursuant to Section 6 of this
Agreement.

2.     Duties. Employee will perform all duties customarily incident to
Employee’s position and such duties that are properly assigned to from time to
time by the Board. Employee shall devote Employee’s entire business time,
attention and effort to the affairs of the Company and shall use Employee’s
reasonable best efforts to promote the interests and success of the Company, and
shall cooperate fully with the Board in the advancement of the best interests of
the Company; provided, however, that Employee may serve on corporate, civic or
charitable boards or committees, in each case, subject to prior Board approval,
not to be unreasonably withheld, and Employee may deliver lectures, fulfill
speaking engagements, or manage personal



--------------------------------------------------------------------------------

investments, provided that such activities do not individually or in the
aggregate significantly interfere with, or are otherwise not inconsistent with,
the performance of Employee’s duties under this Agreement. Nothing herein shall
prevent Employee from engaging in certain passive investments so long as the
same do not require Employee’s management efforts, are passive, are not
inconsistent with Employee’s duties hereunder and are not prohibited by the
restrictive covenants of Section 7.

3.     Compensation.

3.1     Salary. Commencing on the Commencement Date, Employee shall receive an
annualized base salary of $1,000,000 per year, payable biweekly. On an annual
basis, the Board may review Employee’s total compensation and may, in its sole
discretion, increase Employee’s base salary from time to time without the
necessity of further action to amend this Agreement, but in no event shall the
Board reduce the base salary. Employee’s base salary as in effect at any time is
hereinafter referred to as the “Base Salary”.

3.2     Bonus. For each fiscal year of the Company commencing with the 2017
fiscal year, Employee will be eligible to earn a bonus payment based on
performance, determined in good faith in accordance with Exhibit A hereto (the
“Bonus”). The Bonus, if any, shall be paid to Employee within two and one-half
(2.5) months after the end of the applicable fiscal year. Employee must be
employed on the last day of the fiscal year in respect of which the Bonus is
earned in order to have a vested right to receive such Bonus.

3.3.     Taxes and Other Applicable Deductions. From all compensation paid to
Employee, the Company shall withhold all applicable sums for all state, federal
and local taxes, and such other amounts as are necessary and applicable or
agreed to by Employee.

3.4     Equity Interest Incentives. Employee shall be eligible to receive annual
equity incentive awards as a participant in the Team Health Holdings, Inc.
Amended and Restated 2009 Stock Incentive Plan (the “Plan”) commencing in 2017
with a targeted grant date value of not less than $3,100,000, subject to the
terms of the Plan and the approval and sole discretion of the Board and, if
applicable, subject to compliance with any Executive Stock Ownership Guidelines
as approved by the Board. The terms of any such annual equity incentive awards
(which, for the avoidance of doubt, shall not include the Sign-On Equity Awards
described in Section 3.6 below) shall be determined by Holdings’ Compensation
Committee at the time of grant.

3.5     Sign-On Cash Award. On, or within ten (10) days following, the
Commencement Date, the Company will pay to Employee a special lump sum sign-on
cash bonus award in the amount of $2,800,000 (the “Sign-On Bonus”), less
applicable tax withholdings. If Employee’s employment is terminated due to
either Employee’s resignation other than for Good Reason (as defined in
Section 6.4 of this Agreement), or by the Company for Cause (as defined in
Section 6.2 of this Agreement) prior to the first (1st) anniversary of the
Commencement Date, Employee will promptly repay $2,000,000 to the Company.

3.6     Sign-On Equity Awards. Effective as of, or as soon as practicable
following, the Commencement Date (and, in any event, no later than five (5) days
following the

 

2



--------------------------------------------------------------------------------

Commencement Date), Holdings shall grant to Employee the following special
one-time equity awards pursuant to the terms of the Plan: (i) ordinary time
vesting stock options with a grant date value of $4,000,000 (the “Sign-On Time
Options”), (ii) performance vesting stock options with a grant date value of
$4,000,000 (the “Sign-On Performance Options”) (iii) time vesting restricted
stock units with a grant date value of $3,000,000 (the “Sign-On RSUs”), and
(iv) market share units with a grant date value of $5,000,000 (the “Sign-On
MSUs,” and together with the Sign-On Time Options, Sign-On Performance Options
and the Sign-On RSUs, the “Sign-On Equity Awards”). The terms applicable to such
Sign-On Equity Awards shall be as described below and as more fully set forth in
the relevant award agreements to be entered into between Employee and Holdings
as of the Commencement Date. The grant date values of the Sign-On Equity Awards,
as contemplated by this Section 3.6, shall be based on the methodologies
previously communicated by Holdings to Employee in writing prior to the date
hereof.

(a)     Sign-On Time Options. The Sign-On Time Options shall have an eight
(8) year normal term (subject to early termination following Employee’s
termination of employment) and shall vest in three equal annual installments on
each of the first three (3) anniversaries of the Commencement Date, subject to
Employee’s continued employment with the Company. The per share exercise price
of the Sign-On Time Options shall be equal to the “Fair Market Value” (as
defined in the Plan) of a share of Holdings common stock on the grant date.

(b)     Sign-On Performance Options. The Sign-On Performance Options shall have
an eight (8) year normal term (subject to early termination following Employee’s
termination of employment) and shall vest in three (3) equal installments upon
the first dates, if any, occurring during the period commencing on the first
(1st) anniversary of the Commencement Date and ending on the fourth
(4th) anniversary of the Commencement Date upon which the average closing
trading prices of a share of Holdings common stock over a consecutive 10-day
trading period has equaled or exceeded 115%, 130% and 145%, respectively, of the
Fair Market Value of a share of Holdings common stock on the grant date (such
dates, the “Performance Option Vesting Dates” and such stock price hurdles, the
“Performance Option Vesting Hurdles”), subject to Employee’s continued
employment with the Company through such Performance Option Vesting Dates. The
per share exercise price of the Sign-On Performance Options shall be equal to
the “Fair Market Value” (as defined in the Plan) of a share of Holdings common
stock on the grant date. Any portion of the Sign-On Performance Options that
have not vested on or prior to the fourth (4th) anniversary of the Commencement
Date shall be forfeited. In the event of a “Change in Control” as defined in the
Plan, 100% of any then outstanding Sign-On Performance Options shall become
immediately vested in the event that a third party investor who acquired a share
of Holdings common stock on the Commencement Date would have generated an
annualized internal rate of return of ten percent (10%) or more on such share of
common stock through the Change in Control date, based on the relative Fair
Market Values of a share of Holdings common stock as of the Commencement Date
and as of such Change in Control date (and assuming reinvestment of any
dividends or other distributions in additional shares of such common stock)
(such achievement, the “10% IRR Hurdle”). Further, the achievement of any
previously unrealized Performance Option Vesting

 

3



--------------------------------------------------------------------------------

Hurdles will be measured as of the date of such Change in Control, based upon
the per share stock price of such Change in Control transaction (the “CIC Stock
Price”), and the Sign-On Performance Options for which the Performance Option
Vesting Hurdles have been achieved based on the CIC Stock Price will vest
(i) immediately in the event such Change in Control occurs on or after the first
anniversary of the Commencement Date or (ii) on the first (1st) anniversary of
the Commencement Date, subject to Employee’s continued employment through such
date, in the event such Change in Control occurs prior to the first
(1st) anniversary of the Commencement Date. Any portion of the Sign-On
Performance Options for which the corresponding Performance Option Vesting
Hurdles or the 10% IRR Hurdle have not been achieved on or prior to the Change
in Control date will be forfeited upon such Change in Control date.

(c)     Sign-On RSUs. The Sign-On RSUs shall vest and settle in shares of
Holdings common stock in two (2) equal annual installments on each of the second
(2nd) and third (3rd) anniversaries of the Commencement Date, subject to
Employee’s continued employment with the Company. The Sign-On RSUs shall include
dividend equivalent rights with respect to the underlying shares, with such
dividend amounts payable to Employee when and if the corresponding underlying
shares become vested and are delivered to Employee.

(d)     Sign on MSUs. The Sign-On MSUs shall represent Employee’s right to
receive a targeted number of shares of Holdings common stock multiplied by an
applicable multiplier (the “MSU Multiplier”) which shall range between 75% of
the targeted number of shares (if the “MSU End Price” is equal to or less than
75% of the “MSU Start Price”, as such terms are defined below) and 200% of the
targeted number of shares (if the MSU End Price is equal to or greater than 200%
of the MSU Start Price), with the MSU Multiplier being adjusted on a linear
basis if the MSU End Price is between 75% and 200% of the MSU Start Price. The
Sign-On MSUs shall vest and settle upon the third (3rd) anniversary of the
Commencement Date (the “MSU Vesting Date”), subject to Employee’s continued
employment with the Company through the MSU Vesting Date. The Sign-On MSUs shall
include dividend equivalent rights with respect to the underlying shares, with
such dividend amounts payable to Employee when and if the corresponding
underlying shares become vested and are delivered to Employee. Notwithstanding
the forgoing, the MSU Multiplier shall be capped, if necessary, such that the
aggregate Fair Market Value of the shares of common stock earned on the MSU
Vesting Date shall not exceed 400% of the aggregate Fair Market Value of the
target number of Sign-On MSUs calculated as of the grant date. Upon a Change in
Control that occurs prior to the MSU Vesting Date, the MSU End Price and the
corresponding MSU Multiplier shall be fixed by reference to the CIC Stock Price
(the “CIC MSU Multiplier”), and the Sign-On MSUs shall continue to vest on the
MSU Vesting Date based upon such CIC MSU Multiplier, subject to Employee’s
continued employment through such date. As used herein and except as other set
forth above, the “MSU Start Price” shall mean the Fair Market Value of a share
of Holdings common stock on the grant date, and the “MSU End Price” shall mean
the average closing trading price of Holdings common stock over the twenty
(20) trading days immediately preceding the MSU Vesting Date.

 

4



--------------------------------------------------------------------------------

(e)     Treatment of Sign-On Equity Awards upon Certain Terminations of
Employment. In the event of Employee’s (i) death, (ii) Disability or
(iii) Qualifying Termination, in each case, prior to the regular vesting dates
of the Sign-On Equity Awards as set forth above, the vesting terms of the
Sign-On Equity Awards shall be adjusted as set forth in the table below:

 

      Death, Disability, or Qualifying
Termination prior to a Change of
Control        

Qualifying Termination on or
following a Change of Control

 

       

Sign-On Time
Options

  

A portion of the Sign-On Time Options shall become immediately vested such that,
as of the termination date, and taking into account any previously vested
portion of the Sign-On Time Options, Employee has become vested in the greater
of (i) forty-two percent (42%) of the Sign-On Time Options or (ii) a pro-rata
portion of the Sign-On Time Options calculated based on the portion (measured on
a daily basis) of the three (3) year vesting period completed through the
termination date.

      

100% of the previously unvested Sign-On Time Options shall become fully vested.

       

Sign-On
Performance
Options

  

If such termination date occurs prior to the first (1st) anniversary of the
Commencement Date, (i) 100% of any tranches of the Sign-On Performance Options
for which the Performance Option Vesting Hurdles have been achieved prior to the
termination date (any such tranches, the “Early Achievement Tranches”) shall
become vested and (ii) if the 10% IRR Hurdle has been met as of the termination
date, 100% of all tranches of the Sign-On Performance Options shall become
vested.

      

If such termination date occurs prior to the first (1st) anniversary of the
Commencement Date, 100% of any Early Achievement Tranches of the Sign-On
Performance Options shall become vested.

       

Sign-On RSUs  

  

A portion of the Sign-On RSUs shall become immediately vested such that, as of
the termination date, and taking into account any previously vested portion of
the Sign-On RSUs,

      

100% of the previously unvested Sign-On RSUs shall become fully vested.

 

5



--------------------------------------------------------------------------------

      Death, Disability, or Qualifying
Termination prior to a Change of
Control        

Qualifying Termination on or
following a Change of Control

 

    

Employee has become vested in the greater of (i) forty-two percent (42%) of the
Sign-On RSUs or (ii) a pro-rata portion of the Sign-On RSUs calculated based on
the portion (measured on a daily basis) of the three (3) year vesting period
completed through the termination date.

                

Sign-On MSUs  

  

The MSU Vesting Date shall be deemed to have occurred on such termination date
and the portion of the Sign-On MSUs that otherwise would have vested pursuant to
Section 3.6(d) shall be multiplied by a percentage equal to the greater of (i)
forty-two percent (42%) and (ii) a pro-rata portion of the Sign-On MSUs
calculated based on the portion (measured on a daily basis) of the three (3)
year vesting period completed through the termination date.

      

The MSU Vesting Date shall be deemed to have occurred on such termination date.

(f)     Treatment of Sign-On Equity Awards Not Assumed in Connection with a
Change in Control. In the event that any or all of the Sign-On Equity Awards
that remain outstanding immediately prior to a Change in Control are not assumed
by the surviving entity and/or replaced with new awards with substantially
equivalent value and terms immediately following such Change in Control,
Holdings’ Compensation Committee will exercise its discretion, in accordance
with Section 10(b) of the Plan, to provide that 100% of such Sign-On Equity
Awards shall become fully vested (other than any Sign-On Performance Options
which failed to vest pursuant to Section 3.6(b) above) and shall be canceled in
exchange for payment of consideration in an amount equal to the fair value of
such Sign-On Equity Awards as described under Section 10(b) of the Plan.

3.7     Open Market Purchases of Holdings Common Stock. During the one (1) year
period commencing on the Commencement Date, Employee shall make open market
purchases of Holdings common stock (subject to applicable trading restrictions
due to blackout periods) in amounts that aggregate to at least $2.7 million
worth of Holdings common stock (the “Mandatory Stock Investment”), calculated
based on the respective Fair Market Values of such shares of common stock on the
relevant common stock purchase dates. Employee shall be required to hold an
amount of Holdings common stock corresponding to the Mandatory Stock Investment
for the duration of Employee’s employment with the Company.

 

6



--------------------------------------------------------------------------------

4.     Employee Benefits. In addition to Employee’s Base Salary, Employee shall
be entitled to all standard benefits normally provided by the Company to its
similarly situated executive officers, which may be sponsored, developed or
established by the Company from time to time in the sole discretion of the
Company. Such benefits shall also include, to the extent the Company owns or
leases on a full-time basis an aircraft for business use, reasonable personal
use of such aircraft; provided, that such use does not interfere with bona-fide
business of the Company. For purposes of this Section, reasonable use shall
include up to forty (40) hours of flight time per calendar year (and on a
pro-rata basis for the portion of 2016 for which the Employee is employed as the
Chief Executive Officer of the Company), with unused hours forfeited at the end
of each applicable year. Employee shall not be entitled to any remuneration for
unused hours hereunder upon termination of employment or otherwise.

5.     Business Expenses. The Company will promptly reimburse Employee
(following submission by Employee to the Company of appropriate supporting
documentation) for Employee’s usual and customary business expenses incurred in
the course of Employee’s employment in accordance with the Company’s applicable
policies and procedures, including expenditure limits and substantiation
requirements, in effect from time to time regarding reimbursement of expenses
incurred by similar situated employees of the Company.

6.     Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Employee’s rights to
termination payments and benefits under this Agreement upon termination of
employment with the Company.

6.1     Mutual Agreement/Resignation without Good Reason/Death or Disability.
Employee’s employment shall terminate upon the occurrence of either of the
following events:

(a)     The Company and Employee shall mutually agree to termination in writing
or Employee shall resign without Good Reason; provided that Employee shall be
obligated to give the Company at least ninety (90) days advance written notice
of any resignation without Good Reason. Upon Employee’s termination of
employment due to mutual agreement, or the resignation of employment by Employee
without Good Reason (as defined herein), the Company will pay to Employee
(i) the amount of any unpaid Base Salary owed through the date of termination,
(ii) any unreimbursed expenses pursuant to Section 5 for expenses incurred in
the performance of Employee’s duties hereunder prior to termination, (iii) any
earned but unpaid Bonus in respect of a previously completed fiscal year, and
(iv) any vested benefits the Employee may have earned but not yet received under
any employee benefit plan of the Company through the date of termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefits”).

(b)     The death of Employee or termination by the Company due to Employee’s
Disability. “Disability” for purposes of this Agreement shall be the inability
of Employee to materially perform Employee’s duties hereunder due to a physical
or mental condition for a period of one hundred eighty (180) days (which need
not be consecutive) in any twelve (12) month period, as reasonably determined by
the Board in good faith. Upon Employee’s termination of employment for death or
Disability, the Company will pay to Employee the Accrued Benefits.

 

7



--------------------------------------------------------------------------------

6.2     Termination for Cause. Employee’s employment may be terminated by the
Company for “Cause” upon the occurrence of any of the following events:

(a)     Employee’s conviction of or the entering of a guilty plea or plea of no
contest with respect to a felony, the equivalent thereof, or any other crime
involving fraud, dishonesty or moral turpitude which in the reasonable judgment
of the Company is materially detrimental to the Company or materially affects
Employee’s ability to perform Employee’s essential duties pursuant to this
Agreement;

(b)     Employee’s intentional neglect of or material inattention to Employee’s
duties (other than by reason of Employee’s physical or mental illness,
incapacity or Disability);

(c)     Employee commits an intentional and material act (i) to defraud the
Company or its affiliates, or (ii) of embezzlement or dishonesty against the
Company or its affiliates; or

(d)     Employee materially and willfully impedes or endeavors to influence,
obstruct or impede or fails to materially cooperate with an investigation
authorized by the Company, a self-regulatory organization or a governmental
department or agency, which is injurious to the Company;

provided, however, that no event described under clause (b) above shall
constitute “Cause” unless the Company first notifies Employee in writing of such
event and the event, if capable of being cured, remains uncured for more than
thirty (30) days following the date of such notice.

Upon the Company’s termination of Employee’s employment for Cause, the Company
will pay to Employee the Accrued Benefits (other than any previously unpaid
Bonus amounts in respect of a preceding fiscal year which Bonus amounts, if any,
shall be forfeited upon Employee’s termination for Cause), and Company will have
no other liability to Employee hereunder. Such termination shall be without
prejudice to any other remedy to which the Company may be entitled, either by
law, or in equity, or under the terms of this Agreement.

6.3     Termination Without Cause. The Company may terminate the Employee’s
employment without Cause immediately at any time upon written notice to
Employee. In the event that the Company terminates Employee’s employment without
Cause, the Company will pay to Employee the Accrued Benefits. In addition,
Employee shall be entitled to the severance compensation and rights described in
Section 6.5.

6.4     Termination for Good Reason. Employee may voluntarily resign Employee’s
employment for “Good Reason” upon the occurrence of any of the following:

(a)     Employee’s removal as CEO of Holdings (or, following a Change of
Control, the ultimate parent of Holdings) or the assignment to Employee of
duties that represent a substantial adverse alteration in the nature or status
of Employee’s responsibilities, reporting relationship, duties or authority;

 

8



--------------------------------------------------------------------------------

(b)     any reduction in Employee’s annual Base Salary or Bonus opportunities;

(c)     the relocation of the corporate headquarters of the Company or Holdings
to a location outside of the state of Tennessee; or

(e)     any material breach by the Company of this Agreement or any other
agreement with, or obligation to or for the benefit of, Employee, including but
not limited to any stock option or stock incentive plan, in each case that is
adverse to Employee.

Notwithstanding the foregoing, no event shall constitute Good Reason unless and
until Employee shall have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within thirty (30) days following its receipt of such written notice;
provided, further, that “Good Reason” shall cease to exist for an event on the
sixtieth (60th) day following the later of its occurrence or Employee’s
knowledge thereof, unless Employee has given the Company written notice thereof
prior to such date.

Upon Employee’s termination of employment for Good Reason, the Company will pay
to Employee the Accrued Benefits. In addition, Employee shall be entitled to the
severance compensation and rights described in Section 6.5.

6.5     Severance Compensation and Other Obligations. If Employee’s employment
is terminated by the Company without Cause or by Employee for Good Reason (such
termination, a “Qualifying Termination”), then, subject to Employee’s continued
compliance with the provisions of Sections 7 and 8 of this Agreement, and
provided Employee has signed a standard release of claims in favor of the
Company and its Related Companies (as defined below), the Company shall provide
to Employee the following:

(a)     Employee will receive an amount equal to Employee’s Base Salary
multiplied by the Severance Multiple (as defined below), payable in bi-weekly
installments over the Severance Period (as defined below), beginning on the date
of termination.

(b)     Employee will receive an amount equal to the average annual Bonuses paid
(or earned but not yet paid) to Employee pursuant to Section 3.2 of this
Agreement for the two (2) most recently completed Performance Periods (as
defined in Exhibit A hereto), multiplied by the Severance Multiple, payable in
bi-weekly installments over the Severance Period, beginning on the date of
termination; provided, however, that in the event that a Qualifying Termination
occurs prior to the completion of two (2) full fiscal year Performance Periods
following the Commencement Date, the amount determined under this Section 6.5(b)
shall be equal to two (2) times Employee’s Annual Target Bonus (as defined in
Exhibit A hereto).

(c)     In order to reimburse Employee for Employee’s expenses associated with
continued medical benefits coverage, payment to Employee of an aggregate amount
equal to twenty-four (24) months of premiums for Company group medical benefits
available to Employee and Employee’s family that were in force for Employee and
Employee’s family immediately prior to termination. The amount of such premiums
shall be equal to the

 

9



--------------------------------------------------------------------------------

monthly premium set for those medical benefits pursuant to the continuation of
medical coverage under section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) and sections 601 through 608, inclusive, of ERISA
(collectively, “COBRA”) at the time of Employee’s termination. These payments
shall be made by Company to Employee regardless of the COBRA continuation
coverage actually in effect or the premiums actually paid for such coverage, and
shall be payable in bi-weekly installments, beginning on the date of
termination. Employee understands and acknowledges that the payments specified
by this Section 6.5(c) shall be made subject to all income, withholding and
other employment taxes and Employee is solely responsible for all income,
employment and other taxes that may be imposed thereon.

(d)     Employee will receive any unpaid Bonus earned for all prior completed
Performance Periods. Additionally, Employee will receive a pro rata Bonus for
the Performance Period in which Employee’s termination occurred, based on actual
performance for the full Performance Period (and any exercise of negative
discretion applied in a manner no less favorable than as applied collectively,
on average, to other senior executives) multiplied by a fraction, the numerator
of which is the number of days Employee was employed during the Performance
Period through the date of termination and the denominator of which is 365, and
paid to Employee when such bonuses are paid to other senior executives.

With respect to this Section 6.5, the “Severance Multiple” shall be equal to two
(2), and the “Severance Period” shall be equal to two (2) years.

6.6     Qualifying Termination Following a Change in Control. If Employee’s
employment is terminated pursuant to a Qualifying Termination within two
(2) years following a Change in Control (a “CIC Qualifying Termination”), then,
subject to Employee’s continued compliance with the provisions of Sections 7 and
8 of this Agreement, and provided Employee has signed a standard release of
claims in favor of the Company and its Related Companies, the Company shall
provide to Employee the severance payments and benefits described in Section 6.5
of this Agreement; provided, however, that with respect to this Section 6.6, the
Severance Multiple shall be equal to three (3), and the Severance Period shall
be equal to three (3) years.

7.       Restricted Activities.

7.1     Preliminary Statement. Employee acknowledges that by virtue of
Employee’s duties under this Agreement, Employee shall become aware of various
sensitive and confidential information. Employee further acknowledges that such
information would give Employee an unfair competitive advantage should Employee
compete with the Company. Employee further acknowledges that the Company has
certain subsidiaries and business divisions (collectively, the “Related
Companies”) and that Employee may also become aware of certain confidential
information relating to the Related Companies which would give Employee an
unfair competitive advantage if Employee should compete with the Related
Companies. Accordingly, Employee agrees that Employee shall not, directly or
indirectly, whether alone or as a partner, officer, director, investor,
employee, agent, member or shareholder of any other entity or corporation,
without the prior written consent of the Company, violate any of the covenants
(the “Covenants”) set forth in this Section 7. For purposes of this Agreement,
the term “business division” shall mean any person or entity which controls, is
controlled by, or is under common control with the Company or a Related Company.

 

10



--------------------------------------------------------------------------------

7.2     Covenant Not to Divulge Confidential Information. During the term of
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise, and after termination of Employee’s employment with the Company,
Employee shall not (i) use any Confidential Information of or concerning the
Company or the Related Companies except for the Company’s benefit, or
(ii) disclose or divulge to any third party any Confidential Information
relating to the Company or the Related Companies, except as otherwise required
by law. “Confidential Information” shall mean confidential and proprietary
information concerning the Company or any Related Company, whether written or
oral, which Employee is or becomes aware of and which has not been publicly
disclosed which is of value to the Company or any Related Company in the course
of conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Company or a Related Company.
Notwithstanding the foregoing, Confidential Information does not include
information (i) in the public domain prior to the time of disclosure, unless due
to breach of the Employee’s duties under this Section 7.2 or (ii) that Employee
is required to disclose by applicable law, regulation or legal process. Nothing
in this Section 7.2 shall preclude Employee’s right to communicate, cooperate or
file a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise make disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation, provided that in each case such communications and disclosures are
consistent with applicable law, and nothing herein shall preclude Employee’s
right to receive an award from a Governmental Entity for information provided
under any whistleblower program.

7.3.     Covenant Not to Compete or Interfere with Business Relationships.

(a)     During the term of Employee’s employment with the Company, whether
pursuant to this Agreement or otherwise, and continuing for a period of two
(2) years after termination of Employee’s employment with the Company (the
“Restricted Period”), Employee shall not engage in any activity competitive with
or adverse to the Company’s or any Related Company’s physician practice
management business.

(b)     During the Restricted Period, Employee shall not solicit or hire (for
Employee or on behalf of a third party) any person who is then, or during the
term of this Agreement was, an employee or contractor (including, without
limitation, any Contract Physicians) of the Company or any Related Company.
“Contract Physicians” shall include those physicians with whom the Company or
any Related Company then has a contract, or which have actively been recruited
by the Company or any Related Company within one hundred eighty (180) days prior
to termination of this Agreement.

(c)     During the Restricted Period, Employee shall not induce or attempt to
induce any Covered Client to terminate such relationship, or engage in any other
activity detrimental to any Related Company. For purposes of this Agreement,
“Covered Client” means (i) any then current client of the Company or any Related
Company, (ii) any client with which the Company or any Related Company
previously did business during the one hundred eighty (180) day period
immediately prior to termination of Employee’s employment with the Company, or
(iii) any prospective client of the Company or any Related Company which the

 

11



--------------------------------------------------------------------------------

Company or a Related Company was “actively seeking” to do business with within
the one hundred eighty (180) day period immediately before termination of
Employee’s employment with the Company. For purposes of this Agreement, the
Company or a Related Company will be deemed to have been “actively seeking” to
do business with a prospective client if the Company or a Related Company did
any of the following: (A) met with the administration of such prospective
client, (B) submitted a response to a Request for Proposal (“RFP”) or other
formal proposal from such prospective client, or (C) made any other written
response to a request, solicitation, or initial discussion by or with such
prospective client.

(d)     During the Restricted Period, Employee shall not be employed by nor have
any financial relationship with any entity which directly or indirectly performs
any competitive activity which Employee is individually prohibited from
performing under the terms of this Agreement.

(e)     Notwithstanding the restrictions specified in this Section 7, nothing
herein shall be construed to prohibit Employee from: (i) owning, solely as a
passive investment, the securities of an entity which are publicly traded on a
national or regional stock exchange or on the over-the-counter market or
investing through a private equity fund in securities of an entity that is not
publicly traded, provided that Employee (A) is not a controlling person or, or a
member of a group which controls, such entity, and (B) does not, directly or
indirectly, own 5% or more of any class of securities of such entity, or
(ii) owning, solely as a passive investment, the securities of an entity which
are not publicly traded provided that such entity is not engaged in a principal
business of providing emergency room services to hospitals.

Except as specifically provided herein, Employee is free to engage in any
business activity not otherwise prohibited by this Agreement in any geographic
location.

7.4     Construction. For purposes of this Section 7, the term “then” shall mean
at the time of Employee’s engagement in the applicable conduct. The Covenants
are essential elements of this Agreement, and but for Employee’s agreement to
comply with the Covenants, the Company would not have entered into this
Agreement. The Covenant shall be construed as independent of any other
provisions in this Agreement. Except as provided in Section 7.6 below, the
existence of any claim or cause of action of Employee against the Company or any
Related Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of any of the Covenants. The period of
time during which Employee is prohibited from engaging in the business practices
described in the Covenants shall be extended by any length of time during which
Employee is in breach of the Covenants. The Company and Employee agree that the
Covenants are appropriate and reasonable when considered in light of the nature
and extent of the business conducted by the Company. However, if a court of
competent jurisdiction determines that any portion of the Covenants, including
without limitation, the specific time period, scope or geographical area, is
unreasonable or against public policy, then such Covenants shall be considered
divisible as to time, scope, and geographical area and the maximum time period,
scope or geographical area which is determined to be reasonable and not against
public policy shall be enforced.

7.5     Remedies. The parties agree that if Employee breaches any Covenant, the
Company or the Related Companies, as applicable, will suffer irreparable damages
and

 

12



--------------------------------------------------------------------------------

Employee will receive a benefit for which Employee had not paid. Employee agrees
that (i) damages at law will be difficult to measure and an insufficient remedy
to the Company or a Related Company in the event that Employee violates the
terms of this Section 7, and (ii) the Company and the Related Companies shall be
entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of this Section 7 without the
necessity of posting a bond or proving actual damages, which injunctive relief
shall be in addition to any other rights or remedies available to the Company or
the Related Companies. No remedy shall be exclusive of any other, and neither
application for nor obtaining injunctive or other relief shall preclude any
other remedy available, including money damages. Employee acknowledges and
agrees that the Related Companies are intended beneficiaries of the Covenants
and shall have the same rights and remedies as the Company to enforce the
Covenants.

7.6     Limitation on Enforcement. In the event the Company materially breaches
this Agreement by failing to meet a payment obligation hereunder (as defined
below), and Employee is not in breach of this Agreement, then Employee shall no
longer be bound by the Covenants. For purposes of this Agreement, “materially
breaches this Agreement by failing to meet a payment obligation hereunder” shall
mean (i) the Company has failed to meet a payment obligation hereunder (and
likewise failed to cure such nonpayment within thirty (30) days following notice
from Employee), and (ii) the Company did not have a good faith basis to not pay
the disputed payment to Employee. If the Company has a good faith dispute
regarding the amount owed to Employee, such dispute shall be submitted to
arbitration pursuant to Section 20 herein. If a good faith dispute does exist
regarding any payment obligation, the Company shall only be deemed to have
materially breached this Agreement by failing to meet a payment obligation
hereunder if, after the amount to be paid is determined by an arbitrator, the
Company does not pay such amount awarded by the arbitrator within thirty
(30) days after the arbitrator’s decision.

8.     Inventions and Intellectual Property. Employee acknowledges that all
developments, including, without limitation, inventions, patentable or
otherwise, discoveries, improvements, patents, trade secrets, designs, reports,
computer software, flow charts and diagrams, procedures, data, documentation,
ideas and writings and applications thereof relating to the present or planned
business of the Company or any Related Company that, alone or jointly with
others, Employee may conceive, create, make, develop, reduce to practice or
acquire during the term of this Agreement (collectively, the “Developments”) are
works made for hire and shall remain the sole and exclusive property of the
Company, and Employee hereby assigns to the Company all of Employee’s right,
title and interest in and to all such Developments. All related items,
including, but not limited to, memoranda, notes, lists, charts, drawings,
records, files, computer software, programs, source and programming narratives
and other documentation (and all copies thereof) made or compiled by Employee,
or made available to Employee, concerning the business or planned business of
the Company or any Related Company shall be the property of the Company and
shall be delivered to the Company promptly upon the termination of this
Agreement. Notwithstanding the foregoing, this Section 8 shall not apply to any
Developments for which no equipment, supplies, facilities, intellectual
property, trade secrets or Confidential Information of the Company or any
Related Company were used and that was developed entirely on Employee’s own
time, unless the Development (i) relates to the Company’s or any Related
Company’s current or contemplated business or activities, (ii) relates to the
Company’s or any Related Company’s actual or demonstrably anticipated research
or development, or (iii) results

 

13



--------------------------------------------------------------------------------

from or relates to any work performed by Employee for the Company. The
provisions of this Section 8 shall survive the termination of this Agreement.

9.       Key Man Insurance. The Company shall have the option to purchase a key
man disability and/or life insurance policy regarding Employee which names the
Company or its designee as beneficiary. Employee agrees to cooperate with the
Company in obtaining such policies including, without limitation, submitting to
a reasonably requested medical examination.

10.     Death. If Employee dies before the date on which all amounts owing to
the Employee hereunder are paid in full, the Company and Holdings, as the case
may be, shall pay to Employee’s estate (or such other recipient as designated
from time to time by Employee in writing) such remaining amounts when and as
such amounts were otherwise payable to Employee. After receiving the payments
provided under this Section 10, Employee and Employee’s estate shall have no
further rights against the Company for compensation under this Agreement.

11.     Assignment and Binding Effect. Employee may not sell, assign, transfer,
or otherwise convey any of Employee’s rights or delegate any of Employee’s
duties under this Agreement without the prior written consent of the Company.
Otherwise, this Agreement shall be binding upon and inure to the benefit of the
parties and their successors, assigns, heirs, representatives and beneficiaries.

12.     Entire Agreement and Modification. This Agreement and the award
agreements to be entered into by Employee and Holdings with respect to the
Sign-On Equity Awards set forth the entire understanding of the parties with
respect to the subject matter hereof, supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by both parties.

13.     Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement.

14.     Governing Law and Venue and Limitations Period. Tennessee law shall
govern the rights and obligations under this Agreement, without giving effect to
any conflict of laws principles that would require application of the laws of
any other jurisdiction. In the event litigation is necessary, such legal action
shall be commenced only in a court, of competent jurisdiction in Knox County,
Tennessee; litigation commenced other than in Knox County, Tennessee shall be
subject to being dismissed, stayed or having venue transferred to Knox County at
the option of the party not commencing said litigation. The parties further
waive all objections and defenses to litigation being conducted in Knox County,
Tennessee, based upon venue or under the doctrine of forum non conveniens. Legal
proceedings for breach of this Agreement shall be commenced within twelve
(12) months of any alleged breach or thereafter be barred.

 

14



--------------------------------------------------------------------------------

15.     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or first class mail, to the addresses below, or
hand-delivered to the party to whom it is to be given. Any party may change such
address by written notice to the other party. Any notice or other communication
given by certified mail or first class mail shall be deemed given two (2) days
after mailing thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

  

If to the Company:

  

AmeriTeam Services, LLC

265 Brookview Centre Way

Suite 400

Knoxville, Tennessee 37919

Attention: General Counsel

 

  

With a copy to
Holdings at:

  

 

Team Health Holdings, Inc.

265 Brookview Centre Way

Suite 400

Knoxville, Tennessee 37919

Attention: Human Resources Vice President

 

  

If to Employee:

  

Address on File With Human Resources

Notwithstanding anything herein to the contrary, if actual written notice is
received, regardless, of the means of transmittal, such notice shall be deemed
to be acceptable and effective as proper notice under this Section 15.

16.     Severability. Except as otherwise provided in Section 7.4, in the event
that any provision in this Agreement shall be found by a court, arbitrator,
referee or governmental authority of competent jurisdiction to be invalid,
illegal or unenforceable, such provision shall be construed and enforced as if
it had been narrowly drawn so as not to be invalid, illegal or unenforceable,
and the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be effected or impaired thereby, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

17.     Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

18.     Confidentiality. Subject to any requirements to publicly disclose this
Agreement, during the term of this Agreement and thereafter, Employee shall not
disclose any terms or information pertaining to any provision of this Agreement
to any person or entity without the prior written consent of the Company, with
the exception of Employee’s tax, legal or accounting advisors for legitimate
business purposes of Employee, or as otherwise required by law.

 

15



--------------------------------------------------------------------------------

19.     Enforcement Costs. If any legal action or other proceeding is brought,
for the enforcement of any of the terms or conditions of this Agreement, or
because of an alleged dispute, breach, or default, in connection with any of the
provisions of this Agreement the prevailing party in such action shall be
entitled to recover from the non-prevailing party the costs it incurred in such
action including, but not limited to, reasonable attorneys’ fees (including
costs and fees incurred on appeal), in addition to any other relief to which
such party may be entitled.

20.     Survival. Termination of this Agreement shall not terminate any
continuing obligation(s) of the parties under this Agreement, and the parties
hereby agree that such obligation(s) shall survive termination, unless the
context of the obligation(s) requires otherwise.

21.     Name or Ownership Change. This Agreement shall continue in full force
and effect in the event of a change in the name or ownership of the Company.

22.     Compliance With Other Agreements. Employee represents and warrants that
the execution of this Agreement and Employee’s performance of Employee’s
obligations hereunder will not conflict with, or result in a breach of any
provision of, or result in the termination of, or constitute a default under,
any agreement to which Employee is a party or by which Employee is or may be
bound, including, without limitation, a breach of any restrictive covenants
contained in any agreements between Employee and any of Employee’s current or
former employers.

23.     No Rule of Construction. This Agreement shall be construed to be neither
against nor in favor of any party hereto based upon any party’s role in drafting
this Agreement, but rather in accordance with the fair meaning hereof.

24.     Indemnification.

24.1     General. The Company agrees that if Employee is made a party or is
threatened to be made a party to any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Employee is or was a trustee, director, officer, member,
shareholder, partner, employee or agent of the Company or any of its Related
Companies or is or was serving at the request of the Company or any of its
business divisions as a trustee, director, officer, member, shareholder,
partner, employee or agent of another corporation or a partnership, joint
venture, limited liability company, trust or other entity, including without
limitation, service with respect to employee benefit plans, whether or not the
basis for such Proceeding is alleged action in an official capacity while
serving as a trustee, director, officer, member, shareholder, partner, employee,
agent or otherwise, Employee shall be indemnified and held harmless by the
Company to the fullest extent authorized by law, as the same exists or may
hereafter be amended, against all Expenses (as defined herein) incurred or
suffered by Employee in connection therewith, and such indemnification shall
continue as to Employee even if he has ceased to be a trustee, director,
officer, member, shareholder, partner or agent of, or is no longer employed by,
the Company or any of its Related Companies and shall inure to the benefit of
Employee’s heirs, executors and administrators; provided, however, that except
with respect to proceedings to enforce rights to indemnification under this
Agreement, the Company shall indemnify Employee in connection with a Proceeding
(or part thereof) initiated by Employee only if such Proceeding (or part
thereof) was authorized by the Board of Directors of the Company. It shall be a
defense to any such action (other than an action brought to enforce

 

16



--------------------------------------------------------------------------------

a claim for the advance of Expenses where the undertaking required pursuant to
this Agreement, if any, has been tendered to the Company) that the claimant has
not met the standards of conduct which make it permissible under the Tennessee
General Corporation Act for the Company to indemnify the claimant for the amount
claimed but the burden of such defense shall be on the Company.

24.2     Expenses. As used in this Section 24, “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, costs, attorneys’ fees, accountants’ fees, disbursements and
costs of attachment or similar bonds, costs of investigations, and any expenses
of establishing a right to indemnification under this Agreement.

24.3     Enforcement. If a claim or request under this Section 24 is not paid by
the Company, or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Employee may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and, if successful in whole or in part, Employee shall also be entitled
to be paid the costs and expenses, including, without limitation, attorneys’
fees, or prosecuting such suit, together with prejudgment interest.

24.4     Partial Indemnification. If Employee is entitled to indemnification by
the Company for some or a portion of any Expenses, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Employee for the
portion of such Expenses to which Employee is entitled.

24.5     Advances of Expenses. Expenses incurred by Employee in connection with
any Proceeding shall be paid by the Company in advance upon Employee’s request
that the Company pay such Expenses, but only in the event that Employee shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Employee is not entitled to
indemnification, and (ii) a statement of Employee’s good faith belief that the
standard of conduct necessary for indemnification by the Company has been met.

24.6     Notice of Claim. Employee shall give the Company notice of any claim
made against Employee for which indemnification will or could be sought under
this Agreement. In addition, Employee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Employee’s
power and at such times and places as are convenient for Employee.

24.7     Defense of Claim. With respect to any Proceeding (except any criminal
or regulatory Proceeding) as to which Employee notifies the Company of the
commencement thereof: (i) the Company will be entitled to participate in such
Proceeding at its own expense; (ii) except as otherwise provided below, to the
extent it so desires, the Company will be entitled to assume the defense
thereof, with counsel satisfactory to Employee, which in the Company’s
discretion may be regular counsel to the Company and may be counsel to other
officers and directors of the Company or any subsidiary thereof (Employee also
shall have the right to employ Employee’s own counsel in such action, suit or
Proceeding if Employee reasonably concludes that failure to do so would involve
a conflict of interest between the Company and Employee, and under such
circumstances the fees and expenses of such counsel shall be at the

 

17



--------------------------------------------------------------------------------

expense of the Company.); and (iii) the Company shall not be liable to indemnify
Employee under this Agreement for any amounts paid in settlement of any action
or claim effected without its written consent, such consent not to be
unreasonably withheld. The Company shall not settle any action or claim in any
manner that would impose any penalty that would not be paid directly or
indirectly by the Company or result in any limitation on, or reporting
requirements to third parties by, Employee without Employee’s prior written
consent. Neither the Company nor Employee will unreasonably withhold or delay
their respective consent to any proposed settlement. A party from which consent
to settle is requested shall respond to such request no later than five
(5) days, unless for good cause, but in no event less than thirty (30) days. A
party’s response shall either consent or set forth in reasonable detail the
basis on which consent is withheld. A party failing to timely respond as
provided herein shall be deemed to have consented to such proposed settlement.

24.8     Non-Exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 24 shall not be exclusive of any right that Employee
may have or hereafter may acquire under any statute or certificate of
incorporation or bylaws of the Company or any subsidiary thereof, agreement,
vote of shareholders or disinterested directors or trustees or otherwise.

25.     Compliance With IRC 409A.

25.1     Application of Section 409A. To the extent of any compliance issues or
ambiguous terms, this Agreement shall be construed in such a manner so as to
comply with the requirements of Section 409A of the Code, and the rules set
forth in this Section 25 shall apply with respect to any payments that may be
subject to Section 409A of the Code notwithstanding any other provision of this
Agreement.

25.2     Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the Release described in Section 6.5 shall be made,
if at all, in accordance with this Section 25.2, and only if Employee has
delivered to the Company a properly executed Release for which all legally
mandated revocation rights of the Employee have expired prior to the sixtieth
(60th) day following the date of termination. Any such payment shall be made
after receipt of such executed and irrevocable Release within such sixty
(60) period, unless otherwise scheduled to be made after such period pursuant to
the terms of this Agreement; provided, however, if the sixty (60) day period for
such payments begins in one taxable year of Employee and ends in a second
taxable year of Employee, any payments otherwise payable within such sixty
(60) day period will be made in the second taxable year. Any payments due after
such sixty (60) period shall be payable in accordance with their regularly
scheduled payment date. All payments hereunder are subject to any required delay
pursuant to Section 25.3, if applicable. If the Company does not receive a
properly executed Release, for which all rights of revocation have lapsed, prior
to the time specified in this Section 25.2, Employee shall forfeit all rights to
any payments under Section 6.5 or 6.6 of this Agreement, which are contingent on
such Release.

25.3     “Specified Employee” Delay in Payment. Notwithstanding anything herein
to the contrary, (i) if at the time of Employee’s termination of employment with
the Company Employee is a “specified employee” as defined in Section 409A of the
Code and the

 

18



--------------------------------------------------------------------------------

deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee) until the date that is six months
following Employee’s termination of employment with the Company (or the earliest
date as is permitted under Section 409A of the Code) and (ii) if any other
payments of money or other benefits due to Employee hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Board, that does not cause such an accelerated or
additional tax. The Company shall consult with Employee in good faith regarding
the implementation of the provisions of this Section 25; provided that neither
the Company nor any of its employees or representatives shall have any liability
to Employee with respect to thereto. For purposes of Section 409A of the Code,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments and references herein to
Employee’s termination of employment shall refer to Employee’s “separation from
service” within the meaning of the default provisions of Treas. Reg. §
1.409A-1(h).

25.4     Expenses; In-Kind Benefits. To the extent that reimbursements or other
in-kind benefits under this Agreement constitute nonqualified deferred
compensation, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

26.     Effect of Termination. Any termination of the Employee’s employment with
the Company shall automatically be deemed to be a simultaneous resignation of
all other positions and titles the Employee holds with the Company, Holdings or
any of their business divisions, whether as an officer, director, fiduciary,
administrator or otherwise.

27.     Section 280G. In the event that part or all of the consideration,
compensation or benefits to be paid to Employee under this Agreement together
with the aggregate present value of payments, consideration, compensation and
benefits under all other plans, arrangements and agreements applicable to
Employee (collectively, the “Total Payments”) constitute “excess parachute
payments” under Section 280G(b) of the Code subject to an excise tax under
Section 4999 of the Code, then the Total Payments to be made to Employee shall
be reduced, but only to the extent Employee would retain a greater amount on an
after-tax basis than he would retain absent such reduction, such that the value
of the Total Payments that Employee is entitled to receive shall be $1 less than
the maximum amount which Employee may receive without becoming subject to the
excise tax or resulting in a disallowance of a deduction of the payment of such
amount by the Company under Section 280G. For purposes of this Section 27, the
determination of whichever amount is greater on an after-tax basis shall be
(i) based on maximum federal, state and local income and employment tax rates
and the tax that would be

 

19



--------------------------------------------------------------------------------

imposed on Employee pursuant to Section 4999, and (ii) made at Company expense
by independent accountants selected by the Company. If the determination made
pursuant to this Section 27 results in a reduction of the payments that would
otherwise be paid to Employee, such reduction in payments due under this
Agreement shall be first applied to reduce any cash severance payments that
Employee would otherwise be entitled to receive hereunder and shall thereafter
be applied to reduce other payments and benefits in a manner that would not
result in subjecting Employee to additional taxation under Section 409A of the
Code.

28.       Legal Fee Reimbursement. Promptly following the Commencement Date, the
Company shall reimburse Employee for his legal fees incurred in connection with
the review and negotiation of this Agreement up to a maximum of $20,000.

[SIGNATURES ON NEXT PAGE]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

COMPANY:

 

AMERITEAM SERVICES, LLC

 

By:

 

/s/ Steven E. Clifton

 

Its: EVP, General Counsel and Corporate

      Secretary

 

HOLDINGS:

 

TEAM HEALTH HOLDINGS, INC.

 

By:

 

/s/ Steven E. Clifton

 

Its: EVP, General Counsel and Corporate

      Secretary

 

EMPLOYEE:

 

/s/ Leif Murphy

Leif Murphy

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

Management Incentive Plan

During each fiscal year of the Company commencing with the 2017 fiscal year
(each a “Performance Period”), Employee shall be entitled to participate in an
Annual Management Incentive Plan (the “Bonus Plan”) determined in good faith
from time to time by the Board or designated Compensation Committee of the Board
(the “Committee”), referred hereinafter as the “Administrator” of the Bonus
Plan.

For purposes of the Bonus Plan, commencing with Performance Periods in 2017 and
beyond, Employee’s target Bonus opportunity (the “Annual Target Bonus”) for each
Performance Period will be equal to one hundred percent (100%) of Employee’s
Base Salary at the time the performance goals for the relevant Performance
Period are set. Unless otherwise determined by the Administrator, or except as
specifically provided in Section 6.5 or 6.6 (“Severance Compensation”) of this
Employment Agreement, Employee shall not be entitled to the payment of any
bonuses under the Bonus Plan with respect to a Performance Period in the event
of the termination of Employee’s employment with the Company for any reason
prior to the last day of the applicable Performance Period. Bonus payments, if
earned, shall be paid to Employee no later than two and one-half (2.5) months
following the Performance Period to which such bonus relates.